DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to an amendment filed 12/6/2021. 
	Claims 1-44 are pending. Claims 1-32 and 36-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/19. Claims 33-35 are under examination. 
This application is a continuation of provisional application 62/317,029 filed 4/1/16. The claims have support in the provisional and hence have an effective filing date of 4/1/16. 

Response to amendments
Applicants’ amendment is sufficient to overcome all previous rejections. However, a final review of the art led to identification of prior art. As these rejections are not necessitated by applicant’s amendment, the following action is not final.

Claim Objections
Claim 33 is objected to because of the following informalities: the claims recite that the genes are upregulated or downregulated in the cancer tissue. However, the comparison is missing from the claim. It would complete the claim by reciting that this is in comparison to non-cancerous correlative tissue.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moreira et al (Mitochondrion, 2010, pages 693-699) in view of Okamoto et al (Mol Cancer Ther; 2010, pages 2333–43) as evidenced by Angell et al (JBC, 2000, pages 33416-33426) and in view of Roomi et al (ONCOLOGY REPORTS 21: 1323-1333, 2009). This is a new rejection upon reconsideration of the art. 
At the time of filing, GRIM-19 negative status is associated with a number of cancer phenotypes (see Moreira Table 1 and pages 366-367. The studies demonstrate that “Grim-19 loss or deregulation provides growth advantage to cancer cells”. Okamoto et al teach administration of PTD-GRIM19 to treat cancer and inhibit STAT3 (see abstract). As evidenced BY Angell et al, this is SEQ ID NO:11. 
Moreover, intratumoral injections of rR9-GRIM19 in STAT3c cancer-bearing mice significantly suppressed tumor growth. These results suggest that intratumoral injections of rR9-GRIM19 have potential as a novel anticancer therapy in STAT3c cancer due to their ability to inhibit STAT3-mediated signal transduction without major systemic side effects. 


 (Moreira et al, page 697). 
The authors observed that when GRIM-19 was upregulated, the cells secreted less MMP-2, MMP-9, u-PA and VEGF, leading them to propose that the inhibitory effect of GRIM-19 in gastric cancer metastasis is, at least in part, achieved through downregulation of these proteins.
 
Hence, in GRIM-19 negative cancers (see Moreira), MMP-2 and/or MMP-9 is elevated and reversed when GRIM-19 is present which would occur upon administration of GRIM-19 thus reducing MMP-2 and MMP-9 to normal cell levels. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to administer GRIM-19 to GRIM-19 negative cancers as shown by Okamoto et al wherein MMP2 and MMP9 would be expected to be upregulated as demonstrated by Moreira et al and in light of the use of these molecules as prognostic indicators. Such a modification would have resulted in a method encompassed by claim 33. As noted above: 1) Okamoto et al teach use of GRIM-19 to treat STAT3 cancers; 2) Moreira et al teach the correlation between MMP2/MMP9 and GRIM-19 and 3) Roomi et al teach means of using MMP2 and MMP9 as prognostics of cancer. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the use of MMP2 and MMP9 which is known in the art would indicate positive responsiveness to GRIM-19. 

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moreira et al (Mitochondrion, 2010, pages 693-699) in view of Okamoto et al (Mol Cancer Ther; 2010, pages 2333–43) as evidenced by Angell et al (JBC, 2000, pages 33416-33426) and in view of This is a new rejection upon reconsideration of the art. 
As regards the basic steps of claim 33 and 34 the teachings are as above.
Khodarev et al teaches use of chemotherapeutics and radiotherapeutics in combination
with agents that inhibit STAT-3 (see e.g. abstract and (0023). 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the step of chemotherapeutics and
radiotherapeutics in combination with agents that inhibit STAT-3 such as those taught by
Khodarev et al in the methods of cancer therapy as taught by Okamoto. Such a modification would have resulted in a method encompassed by claim 35. As noted above: 1) Okamoto et al teach use of GRIM-19 to treat STAT3 cancers; 2) Moreira et al teach the correlation between MMP2/MMP9 and GRIM-19 and 3) Roomi et al teach means of using MMP2 and MMP9 as prognostics of cancer; 4) Khodarev et al teach improved treatment with
chemotherapeutics and radiotherapeutics in combination with agents that inhibit STAT-3. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the expanded method would allow improved treatment.

Conclusion
Several pieces of additional art imply a number of additionally recited proteins in STAT-3 related cancers wherein GRIM-19 negative cancers have increased STAT3 and hence the following proteins. These markers imply a role of GRIM-19 in inhibiting STAT3 as set forth above in the art. Examples of this art are provided below. 
Art not cited but provided for:


Cheng et al, Overexpression of CXCL1 and its receptor CXCR2 promote tumor invasion in gastric cancer, Annals of Oncology 22: 2267–2276, 2011

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.